DETAILED ACTION
Summary
This Office action is in response to reply dated May 19, 2022.  Claims 1-11 and 12-17 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 8, 13 and 14 are objected to because of the following informalities:  
Claim 8 recites “the correspondence table” in lines 11 and 12.  It is presumed to recite “the preset correspondence table”.
Claim 13 recites “a material of an object” in line 2 and “the correspondence table” in line 10.  It is presumed to recite “the material of the object” and “the preset correspondence table”.
Claim 14 recites “the correspondence table” in lines 7 and 8.  It is presumed to recite “the preset correspondence table”.
Claim 14 recites “the user” in line 4.  It is presumed to recite “a user”.
Appropriate correction is required.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 11 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maguire (US 2013/0324056 A1).
Regarding claim 1, Maguire discloses an apparatus for state detection (see at least the abstract), comprising: 
one or more charge sensing elements arranged on a terminal (see at least Figures 3-4, items 310, 315 and 120 | [0042-0043] note the plurality of antennas); 
a charge collection circuit connected to the charge sensing element (see at least Figure 5 | [0023] note the RF transceiver is connected to the plurality of antennas (310, 315, 120) | [0044-0045] note the RF transceiver corresponds to the RFID reader circuitry); and 
a state detection module connected to the charge collection circuit (see at least [0023] note the processing circuitry is connected to the RF transceiver); 
wherein, the charge sensing element is configured to radiate charge generated by the charge collection circuit (see at least [0023] note the RF transceiver transmits an RF reference signal which is radiated by the plurality of antennas), and transmit reflected charge to the charge collection circuit (see at least [0023] note the RF transceiver receives the RF reference signal reflected back from each of the plurality of antennas); 
the charge collection circuit is configured to generate charge and radiate the charge out through the charge sensing element (see at least Figure 5 | [0023] note the RF transceiver transmits an RF reference signal which is radiated by the plurality of antennas | [0044] note the RF transceiver’s power flows through the OUT port and to each of the plurality of antennas (510-512)), and collect the reflected charge from each of the charge sensing elements to generate an induced charge value of the charge sensing element, and output the induced charge value of each of the charge sensing elements to the state detection module (see at least Figure 5 | [0023] note the RF transceiver receives the RF reference signal reflected back from each of the plurality of antennas, and the at least one determined characteristic is stored | [0044] note the ISO port of the directional coupler carries the power from the antennas, which includes the reflected RF reference signal, that goes into the OUT port | [0045] note measurements on the ISO port is made on the directional coupler 505 of the RF transceiver and stored as a vector);
the state detection module is configured to determine a state of the terminal according to the induced charge value (see at least [0049] note processing circuitry processes the determined characteristic(s), which can include such things as a vector, amplitude, phase, dispersion, and/or shape or distortion of waveform of transmitted signal, in order to control at least one function of the device based on various aspects of the environment around the wireless communication device (e.g., whether or not the presence of an object is detected));
wherein, the state detection module comprises a material identification unit which is configured to determine the material of an object currently contacted or approached by the terminal (see at least [0049] note the material identification unit determines the type of object (e.g., a metallic object vs. a body part) based on the one or more determined characteristics).
Regarding claim 2, Maguire, as addressed above, discloses wherein the charge sensing element comprises at least one of the following: an antenna of the terminal, a metal shell of the terminal, a metal frame of the terminal, a metal trace or a coil arranged on a printed circuit board of the terminal (see at least Figures 3-5, items 310, 315 and 120 | [0022] | [0042-0043]).
Regarding claim 3, Maguire, as addressed above, discloses wherein the antenna comprises at least one of the following: an antenna of wireless cellular communication, an antenna of WI-FI and Bluetooth, an antenna of Global Positioning System, and an antenna of Near Field Communication induction (see at least [0042]).
Regarding claim 4, Maguire, as addressed above, discloses wherein the charge sensing elements are provided at least at four corners of the terminal (see at least Figures 3-5, items 310, 315 and 120 | [0022] | [0042-0043]).
Regarding claim 11, Maguire discloses a method for state detection (see at least the abstract), comprising:
generating charge and radiating the charge through one or more charge sensing elements (see at least Figures 3-5, items 310, 315 and 120 | [0023] note the RF transceiver transmits an RF reference signal which is radiated by the plurality of antennas | [0042-0043] note the plurality of antennas);
collecting the reflected charge from each of the charge sensing elements to generate an induced charge value of the charge sensing element (see at least Figure 5 | [0023] note the RF transceiver is connected to the plurality of antennas (310, 315, 120) | [0044] note the RF transceiver corresponds to the RFID reader circuitry, wherein the RF transceiver’s power flows through the OUT port and to each of the plurality of antennas (510-512) and the ISO port of the directional coupler carries the power from the antennas, which includes the reflected RF reference signal, that goes into the OUT port | [0045] note measurements on the ISO port is made on the directional coupler 505 of the RF transceiver and stored as a vector); 
determining a state of the terminal according to the induced charge value (see at least [0049] note processing circuitry processes the determined characteristic(s), which can include such things as a vector, amplitude, phase, dispersion, and/or shape or distortion of waveform of transmitted signal, in order to control at least one function of the device based on various aspects of the environment around the wireless communication device (e.g., whether or not the presence of an object is detected));
wherein determining a state of the terminal according to the induced charge value comprises at least one of the following: 
determining whether the terminal is in a safe state according to the induced charge value;
determining a screen orientation of the terminal according to the induced charge value;
determining a material of an object currently contacted or approached by the terminal according to the induced charge value (see at least [0049] note the type of object (e.g., a metallic object vs. a body part) and orientation).
Regarding claim 17, Maguire further discloses wherein the method further comprises: entering a function mode corresponding to the state of the terminal according to the state of the terminal and a preset correspondence between the state of the terminal and the function mode (see at least [0049-0050] note detecting the approach of a person to begin a user interface interaction even before the user makes physical contact with the device, thereby creating the impression of a magical experience for a user (i.e., the state of the terminal corresponds to detecting the approach of a person, and the function mode corresponds to beginning user interface interaction).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Maguire (US 2013/0324056 A1) in view of Gillian (US 2017/0097413 A1).
Regarding claim 5, Maguire further discloses wherein the state detection module comprises a state determination unit for determining a screen orientation of the terminal (see at least [0049] note determining whether the object is at the front, back or side of the device & [0051] note determining screen orientation).
However, Maguire does not specifically disclose wherein the state detection module comprises a state determination unit for performing at least one of the following: determining whether the terminal is in a safe state according to the induced charge value; determining a screen orientation of the terminal according to the induced charge value.
It is known for an apparatus to function in different ways.  For example, Gillian teaches an apparatus with a state detection module comprising a state determination unit for performing at least one of the following: determining whether the terminal is in a safe state according to the induced charge value; determining a screen orientation of the terminal according to the induced charge value (see at least Figures 5 and 14, items 110, 112 and 1418 | [0138-0142] note other people leaving a space increases user privacy and decreases security concerns and people entering a space or moving closer to the device can decrease user privacy or increase security concerns for the device and user | [0136]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Gillian into Maguire.  This provides the ability to increase or decrease the security of the apparatus based on its surroundings, thus eliminating the need for the user to have to manually adjust the apparatus’s security.
Regarding claim 9, Maguire in view of Gillian, as addressed above, teach wherein the apparatus for state detection further comprises a state response module connected to the state detection module, wherein the state detection module is configured to send the state of the terminal to the state response module; the state response module is configured to enter a function mode corresponding to the state of the terminal according to the state of the terminal and a preset correspondence between the state of the terminal and the function mode (see at least Figure 5, items 110 and 112 | [0132-0134] note the radar sensor (120) determines ranging, position, or shape information for targets in the space | [0136-0139] note the context manager (112), or response module, determines context based at least on the radar features, or the state of the terminal, from the fusion engine (Figure 5, items 110 and 510) and configures the display, security settings, etc. | [0061] note the radar sensor, fusion engine and context manager can be combined together, organized differently and communicate with one another | [0066-0067]).

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Maguire (US 2013/0324056 A1) in view of Busuioc (US 2015/0042506 A1).
Regarding claim 6, Maguire, as addressed above, discloses the material identification unit (see at least [0049] note the material identification unit determines the type of object (e.g., a metallic object vs. a body part) based on the one or more determined characteristics).
However, Maguire does not specifically teach the material identification unit is configured to search from a preset correspondence table between the induced charge value and the material according to the induced charge value to determine the material of an object currently contacted or approached by the terminal.
It is known to determine material types in different ways.  For example, Busuioc teaches a system with a material identification unit configured to search from a preset correspondence table between reflective values and the material according to the reflective values to determine the material of an object currently contacted or approached by the terminal (see at least [0015-0016] | [0024] note the material is looked up in table).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Busuioc into Maguire.  This provides a known alternative material identification means that can be used in place of, or in addition to, Maguire’s material identification means while providing predictable results.
Regarding claim 13, Maguire in view of Busuioc, as addressed above, teach wherein determining a material of an object currently contacted or approached by the terminal according to the induced charge value comprises: searching from a preset correspondence table between the induced charge value and the material, according to the induced charge value, and determining the material of the object currently contacted or approached by the terminal; or, obtaining a value of time difference from an emission of the charge to a reception of the reflected charge, determining a distance between the terminal and the object according to the value of time difference, and according to the induced charge value and the distance, searching from a preset correspondence table of the induced charge value, distance, and material to determine the material of the object currently contacted or approached by the terminal (see at least [0015-0016] of Busuioc | [0024] of Busuioc, note the material is looked up in table).

Claims 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Maguire (US 2013/0324056 A1) in view of Doyle (US 2017/0263107 A1).
Regarding claim 10, Maguire does not specifically disclose wherein the apparatus for state detection further comprises: a state reminding module connected to the state detection module, wherein according to the state of the terminal, the state detection module is configured to send a reminding instruction to the state reminding module in response to determining that a user needs to be reminded, and; the state reminding module is configured to perform a reminding operation after receiving the reminding instruction sent by the state detection module.
It is known for an apparatus for state detection to perform various operations.  For example, Doyle teaches an apparatus with a state reminding module connected to the state detection module, wherein according to the state of the terminal, the state detection module is configured to send a reminding instruction to the state reminding module in response to determining that a user needs to be reminded, and; the state reminding module is configured to perform a reminding operation after receiving the reminding instruction sent by the state detection module (see at least the abstract | Figure 1, items 4, 14 and 15 | [0043] note that once an approaching object is detected via RADAR using the transmitting/receiving antenna, an alert is generated | [0040] | [0034]).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the features of Doyle into Maguire.  This provides the ability to monitor the user’s surroundings and alert Maguire’s user in the presence of danger, thus improving the user’s situational awareness.
Regarding claim 16, Maguire in view of Doyle, as addressed above, teach performing a reminding operation in response to determining that a user needs to be reminded according to the state of the terminal (see at least the abstract of Doyle | Figure 1, items 4, 14 and 15 of Doyle | [0043] of Doyle, note that once an approaching object is detected via RADAR using the transmitting/receiving antenna, an alert is generated | [0040] of Doyle | [0034] of Doyle).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Maguire (US 2013/0324056 A1) in view of Egri (US 2006/0152405 A1).
Regarding claim 15, Maguire does not specifically disclose in response to no reflected charge being collected from the charge sensing element, increasing detection distance to regenerate charge and radiate the charge out through the charge sensing element.
It is known to detect objects in different ways.  For example, Egri teaches a radar system that in response to no reflected charge being collected from a charge sensing element, increasing detection distance to regenerate charge and radiate the charge out through the charge sensing element (see at least the abstract | Figure 1, items 103→105 | [0022] note if not object is detected, the radar increments range).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Egri into Maguire.  This provides the ability to systematically scan the surroundings as Maguire determines the distance to the object and/or determines contact or approach of the object.

Allowable Subject Matter
Claims 7, 8 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 7, 8 and 14, Maguire, Doyle, Gillian, Busuioc and Egri, either alone or in combination, fail to disclose and/or fairly suggest the limitations as claimed. 

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but they are not persuasive.  Applicant argues “In general terms, Maguire differs from the subject-matter of the invention therein, that in the existing technology provided by Maguire, it is only feasible to detect the terminal in a moving state, but it is not possible to detect the terminal in a stationary state, thus the specific state of the stationary terminal cannot be determined at all times.” (see page 10)
In response to Applicant's argument that the references fail to show certain features of Applicant’s invention, it is noted that the features upon which Applicant relies (i.e., “it is only feasible to detect the terminal in a moving state, but it is not possible to detect the terminal in a stationary state, thus the specific state of the stationary terminal cannot be determined at all times”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Furthermore, Maguire clearly detects whether or not the terminal is stationary on a table (see [0050]) or moving (see [0051]).  Applicant’s arguments are not persuasive.
Applicant further argues “Page 10 of 13The present invention provides an electric charge sensing element, and then the state detection module can determine the state of the terminal according to the induced electric charge value, instead of just determining the distance between the terminal and the obstacle.  Rather, it is based on the distance to multiple obstacles or other parameters to determine the current position of the terminal, what objects it is close to, and whether it is in a safe state.”
In response to Applicant's argument that the references fail to show certain features of Applicant’s invention, it is noted that the features upon which Applicant relies (i.e., “and then the state detection module can determine the state of the terminal according to the induced electric charge value, instead of just determining the distance between the terminal and the obstacle.  Rather, it is based on the distance to multiple obstacles or other parameters to determine the current position of the terminal, what objects it is close to, and whether it is in a safe state”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  At best these limitations are recited in claim 7, which is objected to as being allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, not claim 1.  Applicant’s arguments are not persuasive. 
Applicant argues “The paras. cited in the Office Action, namely the abstract, [0023], [0042- 0043], [0049] of Maguire, discloses that upon reflection of the RF signal, one aspect of the environment can be characterized, such as if an object is approaching [0006]. Herein, a processing circuitry is also used [0023]. By using a separate return path for the reflected RF signal, orientation of an object may be determinable [0049]. The proximity of an object may be determined based on the signal strength of a reflected object [0100]. However, Maguire fails to disclose an electric charge collection circuit that is configured to generate an electric charge. Furthermore, Maguire also fails to disclose an electric charge collection circuit collecting the reflected electric charge and generating an induced electric charge value.”
In response, although Applicant can be their own lexicographer, from physics standpoint, the claimed “charge sensing element” which equates to an antenna, does not radiate charge or receive reflected charge.  The air surrounding the terminal is a dielectric or insulator and would prevent any charge from being radiated outwards.  In addition, the charge sensing elements do not receive reflected charge because charge is not reflective.  For example, when charge is built up on the charge sensing element, it would require an opposite charge built up on an adjacent object to radiate or discharge outwards like lightning.  However, after the discharge, no charge is reflected back.  Maguire teaches what is known in the art as radiating and receiving reflected signals.  Although the claim recites charge and Maguire recites signals, they are the same thing.  Applicant’s arguments are not persuasive.
Applicant argues “In the present invention, the electric charge collection circuit is configured to use the electric charge sensing element as a reference plane, and the platform, human body, and object contacted by the terminal serve as a sensing plane, by measuring the change in electric charge value between the two planes, it is determined whether a corresponding area of the terminal leaves the contacted sensing plane. Therefore, the electric charge is generated by the electric charge collection circuit and transmitted to the electric charge sensing element for detecting Application No. 16/966,427Page 11 of 13the change of the induced electric charge, then combined within the state detection module to detect the state of the stationary terminal according to the induced electric charge value output by the electric charge collection circuit, so that the state of the terminal can be detected accurately.”
In response to Applicant's argument that the references fail to show certain features of Applicant’s invention, it is noted that the features upon which Applicant relies (i.e., “the electric charge collection circuit is configured to use the electric charge sensing element as a reference plane, and the platform, human body, and object contacted by the terminal serve as a sensing plane, by measuring the change in electric charge value between the two planes, it is determined whether a corresponding area of the terminal leaves the contacted sensing plane…then combined within the state detection module to detect the state of the stationary terminal according to the induced electric charge value output by the electric charge collection circuit, so that the state of the terminal can be detected accurately”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Applicant’s arguments are not persuasive. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN WILSON whose telephone number is 571-270-5884. The examiner can normally be reached Monday-Friday 9:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN WILSON/Primary Examiner, Art Unit 2687